Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTIONS
Claims 1-10, 12-14 and 16 are pending.
Claims 1-8 is withdrawn.
Claims 9-10, 12-14 and 16 is examined herewith.
Applicant’s response filed 3/16/2021 has been received and entered in the application.

Action Summary
Claims 9-10 and 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2014/0105988, provided in the IDS dated 6/24/2020 and a machine translation) of record is maintained.

Response to Arguments
	Applicant argue that Park does not disclose THA.  This argument has been fully considered but has not been found persuasive.  Parks discloses the compound of 1-(2,4,6-trihydroxyphenyl)propan-1-one. The difference between Parks composition and the instant composition is one CH2 group.  Compounds that differ only by the presence of an extra methyl group are homologues which are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39.


Applicants argue that similar structure compounds as evidence by reference A, demonstrates that similar structured compounds with different substituent show different treatment effect on breast cancer.  This argument has been fully considered but has not been found persuasive.  First, the compound of Park is different by a single CH2.  Additionally, the substituents demonstrated by reference A is a 6 carbon difference which is vastly different than one carbon.  Thus, the evidence presented by applicants is not convincing of the different substituents of one CH2 would provide a different efficacy in the treatment of breast cancer.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2014/0105988, provided in the IDS dated 6/24/2020 and a machine translation) of record.

	Park teaches a pharmaceutical composition of at least one selected from a group consisting of 8-hydroxy-7-iodo-5~qiiinoiine sulfonic acid or 1-(2,4,6-trihydroxyphenyl)propan-1-one, and pharmaceutically acceptable salt thereof as an active ingredient for preventing or treating cancer (abstract).  Park teaches that the cancer may be breast cancer (Technical solution).  Parks teaches that Polo-like kinase 1 (PLK1) inhibition suppresses cell growth and enhances radiation sensitivity in medulloblastoma cells (under citation list).  Park teaches that Plk1 cancer inhibiting pharmaceutical famous various the current during an attempt is being made to is performed by the beverage Company (background).
	Parks does not expressly disclose overexpression of Plk1.
	It would have been obvious to administer 2,4,6-trihydroxyphenyl)propan-1-one to treat Plk1 overexpression associated with breast cancer.  One would have been obvious to administer 2,4,6-trihydroxyphenyl)propan-1-one because it is known in the art that 2,4,6-trihydroxyphenyl)propan-1-one is an Plk1 inhibitor as disclosed by Parks, and since 2,4,6-trihydroxyphenyl)propan-1-one is a Plk1 inhibitor, it would have been 
	With regards to the instant limitation of tamoxifen-resistant breast cancer, it would have been obvious that upon administering 2,4,6-trihydroxy-acetophenone to treat breast cancer would also treat tamoxifen-resistant breast cancer since it is known in the art that 2,4,6-trihydroxyphenyl)propan-1-one is an Plk1 inhibitor in the treatment of breast cancer with a reasonable expectation of success absence evidence to the contrary.
	With regards to the health function food composition, it would have been obvious to administer 2,4,6-trihydroxy-acetophenone to treat breast cancer in a function food because it is known in the art that 2,4,6-trihydroxy-acetophenone to treat breast cancer is in a beverage as taught by Parks.  Therefore, it would have been obvious to administer 2,4,6-trihydroxy-acetophenone to treat breast cancer in a functional food since it is known in the art that 2,4,6-trihydroxy-acetophenone to treat breast cancer is in beverage form with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Conclusion
	Claims 9-10, 12-14 and 16 is rejected.
	No claims are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627